Citation Nr: 0031732	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-13 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than March 10, 1999 
for the award of compensation based on permanent incapacity 
for self-support for the veteran's son.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from November 1966 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the RO that 
awarded compensation based on permanent incapacity for self-
support for the veteran's son, and assigned an effective date 
of March 10, 1999.  


FINDINGS OF FACT

1.  The veteran's son was born on January [redacted], 1977.  

2.  An claim for VA compensation based on permanent 
incapacity for self-support for the veteran's son was 
received on August 19, 1997.  

3.  The veteran's claim for compensation based on permanent 
incapacity for self-support was denied by the RO in September 
1998.  

4.  Medical evidence establishing that the veteran's son was 
permanently incapable of self-support was received on March 
10, 1999.  


CONCLUSION OF LAW

An effective date earlier than March 10, 1999, for the award 
of compensation based on permanent incapacity for self-
support for the veteran's son is not warranted.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.156(a), 3.157, 
3.159, 3.403(a)(1) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A letter from the veteran, received in August 1997, was 
accepted by the RO as a claim for compensation for helpless 
child status for the veteran's son.  In connection therewith, 
the veteran forwarded records from his son's school district.  
These included an individualized education program which was 
approved for the child on July 1, 1997.  The plan showed that 
the child was in the 11th-12th grade, and that it was expected 
that he would get an individualized education program 
diploma.  It was recommended that he be classified as 
mentally retarded.  The reason for this classification was 
not discussed nor was the severity of the disability.

By letter dated September 2, 1997, the RO requested that the 
veteran furnish medical evidence of a diagnosed disability 
showing his son was permanently incapable of self-support, 
including the names and addresses of all medical care 
providers.  The veteran was advised that VA would assist him 
in obtaining this information, but that it was ultimately his 
responsibility to provide medical evidence in support of the 
claim.  The veteran was instructed to submit this evidence as 
soon as possible.  If the evidence was not received within 
one year, entitlement, if established, could not be paid 
prior to the date of receipt of the evidence.  

In September 1997, the veteran provided a completed 
authorization for release of information for records from the 
Social Security Administration (SSA) and a copy of a letter 
from the SSA indicating that the veteran's son was receiving 
disability benefits for a primary diagnosis of mental 
retardation.  The degree of retardation was not specified.  
The veteran also noted that the veteran was being followed by 
VESID (Vocational and Educational Services for Individuals 
with Disabilities), a division of the New York State 
Department of Education.  Presumably, the records from this 
Agency were those submitted by the veteran and discussed 
above.

By letter dated September 30, 1997, the RO requested the SSA 
to provide a copy of the decision and the medical records 
relied upon to grant disability benefits to the veteran's 
son.  The RO also sent a letter to the veteran on the same 
date informing him that the information had been requested 
from the SSA.  

A copy of a letter dated and received in February 1998, shows 
that the veteran requested that the SSA send copies of his 
son's medical records to the VA.  

Additional letters were sent by the RO to the SSA in March 
and June 1998 requesting copies of the decision and the 
medical records relied upon to grant disability benefits to 
the veteran's son.  Carbon copies of both letter were sent to 
the veteran's representative.  No response to the requests 
was received from the SSA.  

By letter dated September 18, 1998, the RO notified the 
veteran that his claim was denied because no evidence had 
been received showing that his son was permanently incapable 
for self-support.  The RO informed the veteran that the SSA 
did not respond to three requests for information, and that 
no other evidence had been received from the veteran.  The 
veteran was advised that any evidence received after 
September 2, 1998, would be considered a new claim, and that 
any benefits, if established, would be effective the date of 
receipt of the new evidence.  The veteran was also advised 
that he could appeal the decision.  The veteran did not 
respond to the letter.  

A letter from SSA received in December 1998, indicated that 
the disability file for the veteran's son could not be 
located.  The letter noted that the veteran's son was 
receiving disability compensation based on mental 
retardation.  

By letter dated in December 1998, the RO informed the veteran 
of the letter from the SSA to the effect that they were 
unable to provide the requested information pertaining to his 
son.  The letter advised the veteran that medical evidence of 
a diagnosed disability was needed to establish entitlement 
and that it was his responsibility to provide this 
information to the VA.  The letter also requested information 
regarding the child's employment history.  No response was 
received from the veteran or his representative.  

A Report of Contact with SSA office in Baltimore in March 
1999 indicated that the medical file pertaining to the 
veteran's son had been located and that copies of the file 
and decision would be forwarded to the RO.  

Copies of medical records from the SSA showing that the 
veteran was permanently disabled was received on March 10, 
1999.  

By rating action in March 1999, the RO found that the 
veteran's son was permanently incapable for self-support and 
assigned an effective date of March 10, 1999, the date of 
receipt of the medical evidence.  

Analysis

The evidentiary record shows that the veteran filed a claim 
for helpless child status for his son in August 1997.  In 
September 1997, the RO notified the veteran that he needed to 
submit medical evidence showing that his son had a disability 
that rendered him permanently incapable of self-support.  The 
veteran was instructed to provide the names and addresses of 
all medical care providers who treated his son, and that the 
VA would assist him in obtaining the medical evidence.  The 
letter emphasized that it was ultimately the veteran's 
responsibility to provide the information necessary to 
establish permanently disability.  The veteran was also 
informed that if medical evidence were not received within 
one year of the date of the letter (September 1997), the 
claim would be denied, and that any benefits, if entitlement 
was subsequently established, could not be paid prior to the 
date of receipt of the evidence.  

Later in September 1997, the veteran notified the VA that his 
son had been evaluated by the SSA, and that he was awarded 
disability benefits by reason of mental retardation.  The RO 
wrote to the SSA and requested a copy of the decision and the 
medical records relied upon.  The RO also informed the 
veteran, in a separate letter, that a request was sent to the 
SSA, but that he could expedite the process by ensuring that 
the evidence was submitted.  A copy of this letter was also 
sent to the veteran's representative.  While the evidentiary 
record shows that the veteran also contacted the SSA and 
requested that the information be sent to VA, no medical 
records of any kind were ever received by the VA.  The RO 
sent two more requests to the SSA in March and June 1998, but 
did not receive any response.  Copies of these requests were 
also sent to the veteran's representative.  

On September 18, 1998, the RO notified the veteran that all 
attempts to obtain information from the SSA were 
unsuccessful.  He was further informed that as no medical 
evidence had been received within one year of VA letter dated 
September 2, 1997 showing that his son had a disability that 
rendered him permanently incapable of self-support, his claim 
was denied.  The veteran was advised that he could appeal 
this decision.  The veteran did not appeal.  

VA regulations provide for the following:  

Awards of pension, compensation, or 
dependency and indemnity compensation to 
or for a child, or to or for a veteran or 
surviving spouse on behalf of such child, 
will be effective as follows:  
    (1) Permanently incapable of self-
support (Sec. 3.57(a)(3)).  In original 
claims, date fixed by § 3.400(b) or (c) 
or § 3.401(b).  In claims for 
continuation of payments, 18th birthday 
if the condition is claimed prior to or 
within 1 year after that date; otherwise 
from date of receipt of claim.  

38 C.F.R. § 3.403 (a) (2000).  

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

38 C.F.R. § 3.400 (2000).

The veteran asserts that the provisions of 38 C.F.R. 
§ 3.403(a) should govern the effective date of the award of 
the benefits in question.  He points out that while the SSA 
records used to establish his son's entitlement were not 
received until March 1999, the delay in the receipt of these 
records was not his fault.  The Board notes that the 
veteran's son was born in 1977 and a claim on his behalf was 
filed when he was 20 years old.  Thus, the provisions of 
38 C.F.R. § 3.403 pertaining to a continuation of payments 
based on claims made within one year of a child's 18th 
birthday are not applicable.  Moreover, the remaining 
criteria in this regulation pertain to effective dates for 
children found permanently incapable of self support based on 
an original claim.  This appeal does not arise from an 
original claim.  The claim filed on behalf of the child in 
August 1997 became final as the veteran did not submit the 
required evidence within the one year period from the date of 
the letter notifying him to do so.  In this regard, 38 C.F.R. 
§ 3.158 provides that where evidence requested in connection 
with an original claim is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, compensation based on such 
evidence shall commence not earlier than the date of filing 
the new claim.

The Board is cognizant of the veteran's argument regarding 
the difficulty in obtaining Social Security Records.  The RO 
made appropriate efforts to obtain these records and informed 
the veteran of the difficulty it was having in this regard.  
However, he had the ultimate responsibility to provide the 
evidence necessary to show that his son had a disability that 
rendered him permanently incapable of self-support.  This 
evidence was not limited to Social Security records.  In 
other words, the veteran could have submitted other medical 
evidence in support of the claim.  The veteran was also 
advised that if evidence were not received within one year of 
the September 1997 letter, his claim would be denied, and 
that any benefit, if entitlement was subsequently 
established, could not be paid prior to receipt of the 
evidence.  The requirement to provide assistance does not 
shift the burden to produce the necessary evidence from the 
claimant to the VA.  38 C.F.R. § 3.159 (a).  

Subsequent to September 1998, no additional evidence or 
statements were received from any source concerning the issue 
of entitlement to permanent incapacity for self-support until 
March 10, 1999.  At that time, the RO received medical 
records from the SSA showing that the veteran's son was 
permanently incapable for self-support.  The RO then granted 
the benefit, and assigned an effective date of March 10, 
1999, the date of receipt of the new and material evidence.  

Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 (a), an 
effective date for the award of permanent incapacity for 
self-support for the veteran's son cannot be assigned prior 
to the date of receipt of the reopened claim in March 1999.  
Thus, April 1, 1999 is the appropriate date for initiation of 
payment of monetary benefits.  38 U.S.C.A. § 5111.  In light 
of the governing statutory and regulatory provisions, the 
effective date for the award of benefits was properly 
determined and the Board finds no basis for the assignment of 
an earlier effective date than that assigned by the RO.  


ORDER

Entitlement to an effective date earlier than March 10, 1999 
for the award of 

compensation based on permanent incapacity for self-support 
for the veteran's son is denied.  




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 8 -


